       Case 5:16-cv-00369-JM-BD Document 116 Filed 01/16/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

CHARLES E. HAMNER,
ADC #143063                                                                   PLAINTIFF

V.                          CASE NO. 5:16-CV-369-JLH-BD

WENDY KELLEY, et al.                                                      DEFENDANTS

                                         ORDER

       The Eighth Circuit Court of Appeals remanded Plaintiff Charles E. Hamner’s

retaliation claim against Defendant Waddle for further proceedings in this Court. (Docket

entry #112) Mr. Hamner has moved for court-appointed counsel and has requested that

the Court schedule a jury trial in this matter. (#115) Mr. Hamner’s motion (#115) is

GRANTED, in part, and DENIED, in part. His request for court-appointed counsel is

GRANTED.

       Attorney Joseph Robert Perry, Daggett, Donovan & Perry, PLLC, Post Office Box

389, Marianna, Arkansas 72360, telephone number (870) 295-3434, is hereby appointed,

in conformity with Rule 83.7 of the Local Rules for the Eastern and Western Districts of

Arkansas, to represent Plaintiff Charles E. Hamner in all further proceedings in this case.

       The Clerk of Court is directed to send Mr. Perry a copy of this Order and Local

Rule 83.7. Counsel may access the file from CM/ECF. If counsel is unable to obtain a

copy of the file from CM/ECF, he should contact court staff 501-604-5114, and a copy of

the file, or any portion requested, will be provided via compact disc free of charge.
       Case 5:16-cv-00369-JM-BD Document 116 Filed 01/16/19 Page 2 of 2




       Under Local Rule 83.7, Mr. Perry must make written application to withdraw

within 21 days of the date of this order if there is cause for his withdrawal; otherwise, the

appointment will be effective.

       Mr. Hamner’s request for a jury trial setting, however, is DENIED, at this time.

After Mr. Perry’s appointment is effective, the Court will refer this matter to the

presiding judge, the Honorable J. Leon Holmes, who will set the case for trial.

       IT IS SO ORDERED, this 16th day of January, 2019.


                                           ______________________________________
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
